NUMBER 13-18-00045-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


JOHN MICHAEL BELL,                                                                       Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                      On appeal from the 272nd District Court
                            of Brazos County, Texas.



                              ORDER OF ABATEMENT
              Before Justices Contreras, Longoria, and Hinojosa
                              Order Per Curiam

       Currently pending before the Court is appellant's motion for pro se access to the

appellate record and motion for extension of time to file a pro se brief. 1 Appellant's



        1 This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).
counsel has filed an Anders brief herein and appellant has been unable to examine the

record so that he can file a pro se brief.

       The State of Texas has filed an objection to pro se appellant receiving physical

copies of portions of the record, specifically State’s Exhibits 21-25. The State submits

these exhibits contain sensitive personal or financial information that should not be

disseminated.

       Texas Rules of Appellate Procedure prohibit certain sensitive information from

being included in a public record. See TEX. R. APP. P. 9.10. Accordingly, this appeal is

ABATED and the cause REMANDED to the trial court. Upon remand, the judge of the

trial court shall immediately cause notice to be given and conduct a hearing to determine

whether portions of the record contain sensitive personal or financial information which

should be redacted or in some manner removed from the copy of the record that is being

provided to appellant.

       Once it is determined whether portions of the record should be redacted or

removed, it is hereby ORDERED that the trial court ensure that appellant has the

opportunity to fully examine the appellate record and it is FURTHER ORDERED that the

trial court notify this Court as to the date upon which the appellate record was made

available to appellant. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

       Appellant’s motion for extension of time to file a pro se brief is GRANTED.

Appellant shall have thirty (30) days from the day the appellate record was first made

available to him to file his pro se brief with this Court. The State shall have twenty days

thereafter to file its response, if any.

                                             2
       IT IS SO ORDERED.

                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of July, 2018.




                           3